DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to invention non-elected without traverse.  Accordingly, claim 20 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 20: (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-14, none of the prior art teaches or suggests, alone or in combination, a gapfill deposition method comprising: the gapfill precursor flowed from a gas distribution assembly spaced above a substrate positioned on an electrostatic chuck within the processing volume, the at least one feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall, the processing volume maintained at a pressure between about 0.5 mTorr and about 10 Torr; and generating a plasma in the processing volume above the substrate by applying a first RF bias and a second RF bias to the electrostatic chuck to deposit a gapfill within the at least one feature of the substrate, the gapfill comprising substantially no voids.
With respect to claims 15-19, none of the prior art teaches or suggests, alone or in combination, a gapfill deposition method comprising: the at least one feature having an opening width at the substrate surface defined by a first sidewall and a second sidewall, the processing chamber further comprising a second electrode positioned above the first electrode and the substrate, the second electrode having a surface comprising a secondary electrode emission material comprising one or more of a silicon-containing material or a carbon-containing material; applying a first RF power to at least one of the first electrode and the second electrode; and forming a gapfill within the at least one feature of the substrate, the gapfill comprising substantially no voids.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546.  The examiner can normally be reached on 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN HAN/Primary Examiner, Art Unit 2818